Citation Nr: 1638718	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from June 1973 to June 1976 and from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing conducted at the local RO.  A transcript of the hearing is associated with the claims file.  

In December 2014, the Board remanded this claim for additional evidentiary development.  Unfortunately, for reasons provided below, the appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been variously diagnosed as depressive disorder, anxiety disorder, and psychotic disorder.  See June 2015 VA examination report; VA outpatient treatment records dated June, September, and October 2009.  

The Veteran has attributed his current psychiatric disorder to his stressful duty as a nuclear missile crewmember.  He has asserted that he worked essentially non-stop for 2 1/2 years without a vacation and was also experiencing family problems.  He recalled in response to this stress he discharged an M-16 into the air on duty on one occasion.  

In December 2014, the Board remanded this claim for additional development, to include obtaining a VA examination and opinion that addressed whether any current psychiatric disorder has its onset during his military service.  The Veteran was afforded a VA mental disorders examination in June 2015, during which the examiner diagnosed him with depressive disorder, in pertinent part.  The VA examiner noted that the Veteran was first diagnosed with depression in September 2009, with a subsequent diagnosis of psychotic disorder in May 2015.  However, the examiner opined that, because the Veteran's first diagnosis and treatment for a psychiatric disorder was not until 25 years following discharge from service, that very long period of time ruled out the possibility that his mental health condition was due to or caused by his military service.  

While the June 2015 VA examination is considered competent medical evidence, because it is not clear whether the examiner considered the potential the Veteran actually exhibited symptoms of his disability in service, a clarifying opinion will be sought.  Indeed, the record reflects that, when the Veteran sought treatment from VA, he reported that his symptoms started while he was in the military working at a nuclear missile site.  See July 2009 VA outpatient treatment record.  Furthermore, it does not appear that the VA examiner considered the positive nexus statement provided by the VA clinician who evaluated the Veteran in August 2011, stating the Veteran's condition was "related to his military service stay."  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's June 2015 VA mental disorders examination.  The claims file should be made available to the examiner, and if the June 2015 VA examiner is not available, the claims file should be provided to another appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

With  respect to each psychiatric disability diagnosed, the reviewer should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise related to an in-service disease or injury.   

In providing the requested opinion, the reviewer should consider and discuss whether psychiatric symptoms occurred during service.  

The review also should consider and discuss the positive nexus opinions provided by the VA clinician who evaluated the Veteran in August 2011.  

A rationale must be provided for any conclusion offered.  If the reviewer cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




